Name: Commission Regulation (EEC) No 3600/88 of 18 November 1988 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  trade policy
 Date Published: nan

 19 . 11 . 88 Official Journal of the European Communities No L 313/21 COMMISSION REGULATION (EEC) No 3600/88 of 18 November 1988 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, I . 1 Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas the second subparagraph of Article 24 (3) of Commission Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 3493/88 (4), provides that aid for private storage of butter may not exceed an amount corresponding to a storage period of 210 days ; Whereas high prices are a feature of the present situation on the butter market ; whereas the proposal presented by the Commission to the Council to reduce the intervention price for butter in the 1988/89 milk year is likely to encourage operators to postpone the removal of butter under private storage contracts, thereby diverting the provisions on storage measures from their economic objectives ; whereas Article 9 (2) of Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (*), as last amended by Regulation (EEC) No 842/88 (*), stipulates that should the situation on the Community market so require, the intervention agencies may be authorized to remarket some or all of the stored butter or cream ; whereas the maximum private storage period must be reduced temporarily and the period referred to iA the second subparagraph of Article 24 (3) of Regulation (EEC) No 685/69 should be set at 180 days ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 24 (3) of Regulation (EEC) No 685/69 '210 days' is hereby replaced by '180 days'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. For contracts the storage period of which exceeds, on the date of entry into force of this Regulation, 180 days, the aid shall be granted for the period between the date of commencement of storage within the meaning of Article 23 (6) of Regulation (EEC) No 685/69 and the date of entry into force of this Regulation. That period may not exceed 210 days. This Regulation shall be binding in its entirety and directly applicable in all Member States. &gt; Done at Brussels, 18 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148 , 28 . 6. 1968, p . 13 . (2) OJ No L 110, 29. 4. 1988, p. 27. 0 OJ No L 90, 15. 4. 1969, p. 12. 0 OJ No L 306, 11 . 11 . 1988, p . 22. 0 OJ No L 169, 18 . 7. 1968 , p . 1 . ( «) OJ No L 87, 31 . 3 . 1988 , p. 4.